Title: From John Adams to Boston Patriot, 9 July 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 9, 1810.
				
Amsterdam, December 25, 1781—wrote to congress: “There has appeared an ulterior declaration, in addition to the
ordinances of the thirtieth of April and the third of November concerning the
navigation and the maritime commerce of the subjects of Prussia, during
the present war.
The ordinances, which the king has caused to be published of the 30th
of April and third of November of this year, have in truth, already
prescribed to the subjects of his majesty, the manner in which they
ought for their greatest safety to direct their navigation and their
commerce; nevertheless as several doubts have arisen in this regard,
his majesty in order to obviate them, and to direct his subjects who
trade by sea, has thought fit to establish, ordain and declare as
follows:
Article 1st. It cannot be doubted, and it is understood, that the
Prussian vessels which have put to sea before the publication of the
ordinance of the third of November, and which by consequence could not
be furnished with passports, expedited by the minister of foreign
affairs, which are therein prescribed, cannot be taken or molested by
reason of the want of such passports; but that the passports,
heretofore in use which they have taken at their departure, ought to
have, until their return, their force and value, and to procure them,
until that time, a sufficient security. To remove, however, still more
effectually, all difficulties, which might exist in this regard, the
obligation to furnish themselves with immediate passports from Berlin,
is not to commence until after the first of January, 1782; to the end
that every one may have time to take his measures in consequence.
Art. 2d. It is repeated and ordained, that small vessels, which do
not carry more than fifty lasts, as well as those which navigate only
in the Baltic Sea and in the North Sea, and which do not pass the
channel which separates France and England, are not obliged, at least,
if they do not themselves think it proper to take passports from
Berlin: But to gain time, it is permitted to them to take them as
heretofore, at their convenience, from the admiralties, the chambers
of war, and of the domains of each province, and from the magistrates
of the cities. In consequence of which, it is ordained to these
colleges in the most express manner, not to grant these passports, but
to the real and actual subjects of the king, with the greatest
precaution, providing carefully against all abuses which may be made
of them, and observing strictly the ordinances published upon this
object. The end, which his majesty proposed to himself in publishing
the declaration of the third of November, has been and is singly to
procure to Prussian vessels, which navigate beyond the channel in the
ocean or the Atlantic sea, and which carry their commerce into these
distant seas and regions, a safety so much the greater, against all
prejudicial accidents; in causing to be expedited to them passports by
his minister of foreign affairs, who, by his knowledge of the state of
public affairs, is the most in a condition to take the necessary
precautions.
Art. 3d. The navigators not being able to send to Berlin, complete
bills of lading of the cargoes of their vessels, before they are
entirely loaded, it is not required of those, who have occasion for
immediate passports of the court, any other thing, except that they
produce certificates and general attestations from the admiralties,
the chambers of domains, or the magistrates of the cities, concerning
the property of the vessel, and when the passport should express also
the cargo, concerning the quality of the cargo, that is to say, in
what it consists: which is sufficient to judge, whether the
merchandizes are lawful, and whether the passports requested can be
granted. The bills of lading and complete and specific attestations
of the quantity of each merchandise may be expedited as heretofore, in
the usual manner, to places where the loading is made by the
admiralties, the chambers of finances, or the magistrates of the
cities.
Art. 4th. In the ordonance of the thirtieth of April, his majesty has been
pleased to encourage his subjects to the national commerce, to advise
them to engage in maritime commerce, as much as possible, upon their own
account, and with their own merchandizes: and it has been established
in consequence, in the declaration of the third of November, that to
obtain passports from the court, it was necessary to prove by
requisite certificates, that the owners, both of the vessel and of the
cargo, were Prussian subjects: nevertheless, all this was properly
done, in the form of advice, and to render them so much the more attentive
to the precautions, which they ought to take; it is not, for this, the
less free and lawful to the subjects of the king, who have obtained
the requisite passports, to transport also in their vessels, in conformity
to the ordinance of the thirtieth of April, to places and ports, which are
not besieged, nor close blocked, merchandizes and effects, belonging to
foreign nations, and even to belligerent nations; provided that these
merchandizes are of the nature of those, which, according to the second
article of the declaration of the thirtieth of April, and conformably to
the customs and rights of nations, are permitted, and not of
contraband. His majesty will not fail to protect them in such cases,
according to the principles which he has adopted and established in
this regard, with other powers, allies and friends. And he has judged
necessary to declare, all which goes before, for preventing all abusive
interpretation of the declaration of the third of November.
Art. 5th. The captains and commanders of Prussian vessels, ought, when
they arrive in ports or places, where reside consuls of the king, to
present to them their passports, and demand of them attestations,
which certify that their vessels are furnished with passports
expedited to them.
Art. 6th. The commanders of these vessels would do well also to take
with them, the ordinances of the thirtieth of April and the third of November,
and the present declaration, to follow so much the better the precepts
of it, and to be able, in case of need, to show them, and justify
their conduct by them.
Nevertheless, those two ordonances, as well as
this, which renews them and serves to explain them, have not been
published, but for the direction of Prussian subjects, who exercise
navigation and maritime commerce; and, in cases, even where they may not be
furnished with passports requisite, they are not responsible for their
negligence, but to his majesty their lawful sovereign. And the
commanders of armed vessels of the belligerent powers, cannot think
themselves authorised thereby, to stop or to take them, when they
have not acted openly in a manner contrary to the principles of the
maritime neutrality, adopted by his majesty.—Given at Berlin, the 8th of December, 1781, by express order of the
king.
(Signed) Finkenstein,
E. F. De Hertzberg.
Amsterdam, December 26, 1781—wrote to Messrs. de Neufville and Son: “I received the letter with which You honored me yesterday.
Mr. Barclay’s office gives him full authority in the affair of the goods, and his abilities and experience enable him to do every thing that can be done: so that I shall, with great pleasure, leave the whole affair to him, ready however, at all times to render him any service in my power.
It gives me great pleasure to learn, that the affair is in a way to be settled. Mr. Barclay has written to his excellency Dr. Franklin, and his representation will be more proper, and more effectual than any thing could have been from me. My own sentiments concerning the bills, I had sometime ago written to his excellency and he has received them.”
Amsterdam, December 26, 1781—wrote to Mr. Searle: “Your two favours of December 3d and 14th are before me. Mr Barclay is arrived to my great relief. His office and character, as well as your recommendation, entitle him to every respect and civility from me.
You favor from L’Orient I answered; and transmitted, under cover to Mr. Cummings, some dispatches from Governor Reed. I condole with you, under the loss of Mrs. Searle: but such is the constitution of the world, and under the loss of friends, fortune, &c. all we have to do is to submit. Your resolution to spend the remainder of your days in Europe may not prove to be a law of the Medes. Whether, however, in Europe or America, I wish you success and prosperity.
Mr. Bondfield has acted hitherto, for the public at Bordeaux, and has ever behaved well, as far as I have known. I suppose that he will expect to be continued in the service, and to be consul or vice consul, if congress should appoint such an officer for that place. But perhaps congress will not appoint any but the consul general, and leave him to employ such persons as his agents in other cities, as he pleases.
The secretaryship for the mission to Versailles, I am convinced will never be filled up, while the present minister lives, unless it should be with the young gentleman.—The commission for peace is new modelled. The ministers to Versailles and Madrid, Mr. Laurens in the Tower, and Mr. Jefferson in America, are added, in the new commission, and there is no secretary appointed. Mr. Dana is still at liberty to act in it, in certain circumstances, which however will not happen, because the commission itself will not be called to act, a long time.
Portugal is but an English colony, and never in my opinion will have any thing to do with America, while the war lasts. Thus you see, that I have no great expectations of your succeeding in any thing of a public nature in Europe, at present. Your wish to be vice consul or consul in case another should be appointed is modest enough to be sure: but you know that congress have always many applications, and they weigh the pretensions of all, very carefully. Your appointment would be very agreeable to me; but all I can do in it is, to mention it to some of my friends.
As to your “sic vos non vobis, velera fertis oves.” It is true, that I am a sheep, and that I have been fleeced: but it gives me some pleasure to reflect, that my wool makes others warm. No! I had rather say I am a bird; that my feathers have been plucked and worn as ornaments by others. Let them have the plumage if they will; it is but a gewgaw. However, away with all this. It would be more just to say, that we are all too much addicted to disputing for the feathers, before we are quite in possession of the bird.
What do you mean by Ebenezer Kennersley? I do not understand you. Your sprightly wit is a proof to me that your health is better; and it has a friendly effect upon mine.
This insignificant letter was intercepted by the enemy, and the ministry thought fit to print it in the newspapers; no doubt with the generous design of exciting miffs among Americans. Among those seized at St. Eustatia were some of more importance, but those they carefully suppressed.”
Amsterdam, December 26, 1781—wrote to Mr. Jennings: “Your favor of the 24th was brought to me last night. It is true that I am not quite recovered of my illness. I have weaknesses and lameness that are new to me. Ill health is no novelty; but disobedience in my legs and feet, was unknown to me, until I had the late fever. I walk, however, every day, and find that I grow better, though but slowly.
Laurens has most certainly an honest soul. I think he must have his liberty ere long. Congress have it in their power to imprison a whole army; and surely there is no stronger reason for confining Mr Laurens, than Mr. Lovell or General Lee.
The hymn to Ceres I bought sometime ago at Leyden, and have hunted for it every where in order to send it to you: but it is lost. I have not yet found it in this town. Will procure it as soon as I can. I sent the 1st vol. of Pol. Holl. by Mr. Dexter, and will send second as soon as it is finished.
The Dutch will not accept the mediation of Russia, but upon two preliminary conditions. First, the enjoyment of all the rights of the maritime neutrality. Secondly; a complete indemnification for all the losses sustained in the war. The English will never agree to either: So this little bubble will burst like the great one—the congress at Vienna. But when will the powers leave off this boyish sport of blowing bubbles with tobacco pipes and soap suds?
You say “the most violent Englishmen are exceedingly dejested.” So, I am told they are here. They look as malicious as the devil. But why do they not quit the career, in which they will never find an end of their mortifications? A career, in which every appearance of success is a misfortune, and every signal defeat, a blessing?
It is no such miracle. There are in England and Scotland (according to Dr. Price) five millions and an half of inhabitants. There are in the United States  Millions. The former were at the commencement of the war, one hundred and forty millions in debt: the latter not a farthing. The former were undone with luxury and corruption; the latter not quite. There is no marvel, therefore, in the issue. They should have considered these things twenty years ago; but they would not. Great Britain carries on the war and pays her interest and maintains her government at an expence of twenty-five or thirty millions a year. America does not expend two. This cannot last always. But many reasons might be given in support of this opinion, that the longer it lasts, the better it will be for America in the end. If the lion is killed, young Hercules will have the skin. He does not want it, however, because he can be warm and comfortable without it.”

				Amsterdam, December 27, 1781—signed the following agreement.I, John Adams, minister plenipotentiary from the United States of America, hereby agree in behalf of the said states to indemnify Messrs. Van Arp and company, as directors and part owners of the ships, the Liberty and the Aurora, and all the other owners of the said ships, from all claims and demands whatsoever, which may be made on them, on account of the delivery of the goods, specified in the list hereto annexed, which were shipped on board the said ships, to the hon. Thomas Barclay, Esq. consul general of the said states. Witness my hand,John Adams.Amsterdam, December 29, 1781—wrote to congress: “The minister of the court of Vienna has announced to their high mightinesses, the accession of the emperor to the armed neutrality, in the following manner:The emperor having been invited by her imperial majesty of all the Russias, to accede to the principles of neutrality, which have been laid down in her declaration of the 28th of February, 1780, transmitted to the belligerent powers, his majesty has accepted of this invitation, so much the more willingly as he is convinced of the justice and equity of these principles. In consequence their imperial majesties have resolved between themselves, and caused to be exchanged at St. Petersburg, acts of accession on one part and of acceptation on the other, of which the subscriber, envoy extraordinary, has the honor to transmit copies by order of his court, to their high mightinesses, requesting them to accept of this communication, as a fresh testimony which the emperor is pleased to give them of his affections, and of his most perfect confidence.His imperial majesty hopes that this step will be considered as a new proof of his sincere and unalterable intentions to observe the strictest neutrality, and the most exact impartiality towards the belligerent powers. And as he has not ceased to give proofs of it through the whole course of this war, he flatters himself he shall be able to find in it, sufficient pledges of that attention and regard, which he has a right to require in return on their part, for the rights and liberties of neutral nations.Done at The Hague, this 11th December, 1781.

(Signed) The Baron De Reischack.The act of accession, presented with the foregoing note is of the following tenor.Joseph the second, by the grace of God, &c., &c. Having been invited amicably, by her majesty the empress of all the Russias to concur with her in the consolidation of the principles of the neutrality upon the sea, tending to the maintenance of the liberty of the maritime commerce, and of the navigation of neutral powers, which she has laid down in her declaration of the 20th of February, 1780, presented on her part to the belligerent powers, which principles imply in substance—That neutral vessels may navigate freely from port to port, and upon coasts of the nations at war.That effects belonging to the subjects of powers at war, be free, upon neutral vessels, excepting merchandizes of contraband.That no merchandizes be considered as such, but those enumerated in the tenth and eleventh articles of the treaty of commerce, concluded between Russia and Great Britain, the 20th of June, 1766.That, to determine what characterizes a port blockaded; this denomination is not to be given but to that whereby the disposition of the power which attacks it, with vessels sufficiently near, there is an evident danger of entering. Finally,That these principles serve as rules, in proceedings and judgments concerning the legality of prizes.And her said imperial majesty of all the Russias, having proposed to us to this effect, to manifest by a formal act of accession not only our full adhesion to these principles but also our immediate concurrence in the measures, to assure the execution of them, that we would adopt on our part, by contracting reciprocally with her said majesty, the engagements and stipulations following—viz.1. That on the one part and the other, we will continue to observe the most exact neutrality, and will carry into the most rigorous execution the prohibitions declared against the commerce of contraband of their respective subjects, with any of the powers already at war, or which may enter into the war in the sequel.2. That if in spite of all the cares employed to this effect, the merchant vessels of one of the two powers, should be taken or insulted by any vessels whatsoever, of the belligerent powers, the complaints of the injured power shall be supported, in the most efficacious manner, by the other; and if they refuse to render justice upon these complaints, they shall concert immediately upon the most proper manner of procuring it, by just reprisals.3. That, if it should happen, that one or the other of the two powers, or both together, should, on occasion, or in resentment of this present agreement, be disturbed, molested, or attacked; in such case they shall make common cause between themselves, for their mutual defence, and to labour in concert to procure themselves a full and entire satisfaction, both for the insult offered to their flag and for the losses caused to their subjects.4. That these stipulations shall be considered, on one part and on the other, as permanent and as making a rule, whenever it shall come in question to determine the rights of neutrality.5. That the two powers shall communicate amicably their present mutual concert to all the powers, who are actually at war.We, willing by an effect of the sincere friendship, which happily unites us to her Majesty the Empress of all the Russias, as well as for the well-being of Europe in general, and of our countries and subjects in particular, to contribute on our part, to the execution of views, of principles and measures as salutary, as they are conformable to the most evident notions of the law of nations, have resolved to accede to them as we do formally accede to them, in virtue of the present act, promising and engaging solemnly, as her imperial majesty of all the Russias engages herself to us, to observe, execute and warrant all the foregoing points and stipulations. In faith of which we have signed these presents with our own hand, and have hereunto affixed our seal.Given at Vienna, the 9th of October, 1781.Signed, Joseph.The Prince de Gallitzen has notified the acceptation of Russia nearly in the same words. By the fifth article, the two imperial courts ought to notify this to Congress, for it is most certain that the United States are one of the powers actually at war. Whether they will, or not, time must discover. But by the articles, to serve as a basis of peace at the proposed congress at Vienna, these two courts have certainly acknowledged the American colonies, to be a power at war, and a power sufficiently free to appear at Vienna and make peace with Great Britain.The confederation, for the liberty of navigation of neutral nations is now, one of the most formidable, that ever was formed in the world. The only question is, whether it is not too complicated and various to be managed to effect. The conduct of the empress of Russia towards this republic; and especially in offering her mediation for a separate peace between England and Holland, has excited some jealousies of her sincerity or her constancy. But I think it will appear in the end, that she intends, that Holland shall enjoy the full benefit of this confederation; which will effectually deprive England of that sovereignty of the seas which she so presumptuously proclaims and boasts. But if it should appear, which I do not expect, that the empress should advise the Dutch to give up the right of carrying naval stores, after the example of Denmark, her glory will suffer no small diminution, and I presume that Holland, humble as she is, will not submit to it, but make immediately common cause with the enemies of her enemy.The Hague, Jan. 2, 1782.—Translation.Sir—I am charged, on the part of the Duke De La Vauguion, to have the honor of informing you, that having but just arrived at Versailles, it has not been possible for him to write you; but that he will not fail to do so, by the first courier. I am zealous, sir, to acquit myself of this commission, and to seize the occasion it presents to me, to offer you assurances of the sentiments of distinguished consideration and respect, with which I have the honor to be, sir, your most humble and most obedient servant,Mr. Adams.Le Marchand, Sec.Amsterdam, Jan. 3, 1782—Sir—Last evening I received the letter, which you did me the honor to write me, yesterday; and am happy to hear of the safe arrival at Versailles of the Duke De La Vauguion. I hope in another post or two to hear further from his excellency. In the meantime I beg leave to assure you of the respectful sentiments with which I have the honor to be, &c.John Adams.Mr. Le Marchand, Secretary.To the Duke De La Vauguion.Amsterdam, Jan. 3, 1782, wrote to Dr. Franklin. “Yesterday were presented to me two other bills of exchange on Mr. Laurens, drawn 6th July, 1780, numbers 40 and 41, for 550 guilders each; which I wait your excellency’s orders to accept. I have never been informed of the exact number of the bills drawn on Mr. Laurens on that day; but there are by the numbers which have appeared, probably many not yet arrived.

I have the honor to make your excellency the compliments of the season, and to wish that the year coming may be as prosperous as the past, and as much more so as you please.

The states will not probably accept the mediation of Russia, but upon a preliminary, that the treaty of maritime neutrality be the basis of it, and other conditions which will render the navigation quite safe.”
				
					John Adams.
				
				